Citation Nr: 1518770	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  03-09 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for residuals of umbilical hernia repair.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1999 to July 2003.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

By way of procedural background, the September 2009 rating decision denied service connection for posttraumatic stress disorder (PTSD), a traumatic brain injury, a low back disorder, hearing loss, tinnitus, a left shoulder disorder, a left knee disorder, and residuals of umbilical hernia surgery.  The Veteran filed a timely notice of disagreement in February 2010 with all the issues decided in the September 2009 rating decision.   

In a subsequent March 2013 rating decision, the RO granted service connection for PTSD and tinnitus.  A March 2013 statement of the case continued the denial for the remaining service connection claims.  In his March 2013 substantive appeal, the Veteran stated that he was only appealing the issues of service connection for a left shoulder disorder and service connection for residuals of umbilical hernia surgery.  Accordingly, the Board will only adjudicate the issues listed on the title page.

Further, in his March 2013 substantive appeal, the Veteran indicated that he wanted a video conference hearing at the RO before a Veterans Law Judge.  In response, the Veteran was informed by letter that the hearing was scheduled for March 2015.  The Veteran did not report for the scheduled hearing.  He also did not request a postponement and has provided no explanation for his failure to attend the hearing. Accordingly, the request for a hearing is deemed to have been withdrawn.  
38 C.F.R. § 20.704(d) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Left Shoulder

In his March 2013 substantive appeal (VA Form 9), the Veteran stated that he has a left shoulder condition as a result of carrying heavy packs during service.  He further stated that the problems associated with his left shoulder disorder have continued to cause him medical concerns.  

VA must provide a VA medical examination or medical opinion when there is: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Post-service treatment records reflect that the Veteran has had ongoing complaints of left shoulder pain since approximately 2009.  See April 2009 VA treatment record.  The Veteran was provided x-rays in April 2009 which noted "shoulder left degenerative."  The clinical history was also noted as "h/o repetitive work, probably rotator cuff tear."

The Veteran has not been afforded a VA examination to address the nature and etiology of his current left shoulder disorder.  The Board finds the Veteran's statements regarding having to carry heavy packs while in service to be credible as they are consistent with the nature and duties of his assignments in service.  See DD Form 214 (Veteran served as Rifleman and Marine Corps Security Force Guard).  As such, the Board finds that a medical opinion should be obtained to assist in determining the nature and etiology of any diagnosed left shoulder disorder.   

Umbilical Hernia

A January 2003 service treatment record noted that the Veteran had an infected wound on the bellybutton (just had surgery).  In a February 2003 Record of Medical Care (initial smallpox vaccine immunization note), the Veteran noted that he had just undergone hernia surgery and his incision had become infected and he was on medication.  

In his March 2013 substantive appeal, the Veteran claims that he has ongoing problems with residuals of the in-service umbilical surgery.  Accordingly, the Board finds that a VA examination is necessary in order to assist in determining whether any residuals associated with the umbilical hernia repair are related to the hernia surgery conducted in service.  There are no records regarding the surgery in the service treatment records in the record and it is unclear whether there are missing service treatment records regarding the surgery.  The RO should make an attempt to obtain any additional service treatment records available regarding the in service surgery.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any additional available service treatment records regarding umbilical hernia repair surgery conducted during service in approximately January 2003 and associate them with the record.

2.  Obtain any updated VA treatment records regarding the left shoulder and umbilical hernia conditions and associate them with the record.  

3.  Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his left shoulder disorder(s).  The Veteran's claims folder should be made available to the examiner.  
The examiner should answer the following question: 

(a)  Identify all diagnoses related to the left shoulder.

(b)  Opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed left shoulder disorder(s) was incurred in or is otherwise related by the Veteran's service, to include carrying heavy packs. 

A complete rationale should be provided for any opinion expressed.

4.  Schedule the Veteran for an appropriate VA examination regarding the claimed residuals of the umbilical surgery repair.  The Veteran's claims folder should be made available to the examiner.  The examiner should answer the following question: 

(a)  Obtain a full history regarding the claimed hernia repair surgery during active service and identify all residuals associated with the Veteran's hernia repair surgery.

(b)  Opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed hernia repair residuals were incurred in or were otherwise related by the Veteran's service, to include umbilical hernia repair surgery. 

A complete rationale should be provided for any opinion expressed.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues should be readjudicated in light of all the evidence of record.  If the benefits sought on appeal remain denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and should afford the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



